COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                   §
  BREANN WATERHOUSE AND                                             No. 08-21-00124-CV
  ROBERT WATERHOUSE,                               §
                                                                      Appeal from the
                         Appellants,               §
                                                                County Court at Law No. 7
  v.                                               §
                                                                 of El Paso County, Texas
  FNU GOFIT AND STEPHANIE                          §
  HARRISON,
                                                                   (TC# 2021DCV1503)
                                                   §
                         Appellees.

                                           O R D E R

       On July 16, 2021, Appellants filed a notice of appeal in the above-styled and numbered
cause. Upon further review of the trial court’s judgment, this Court has determined that it will treat this
appeal as being an accelerated appeal from an interlocutory order. Because this appeal is accelerated, the
notice of appeal was filed late, but still within fifteen days after the deadline for the notice of appeal to
be filed. A motion for extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by TEX.R.APP.P. 26.1 but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). However, an appellant must still provide the Court with a reasonable
explanation for the late filing of the notice of appeal before the Court may accept the
appeal. Accordingly, Appellant is ordered to respond in writing and provide the Court with a reasonable
explanation for filing the notice of appeal late. See TEX.R.APP.P. 10.5(b)(1)(C), 26.3; Verburgt, 959
S.W.2d at 617. The explanation is due to be filed no later than August 6, 2021. If Appellants fail to
comply with this order, the appeal is subject to dismissal without further notice.

       IT IS SO ORDERED this 27th day of July, 2021.


                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.